402 So. 2d 1349 (1981)
R.C. LINDSEY, Appellant,
v.
William C. SHERMAN, As Property Appraiser of Okeechobee County, et al., Appellees.
No. 79-1995.
District Court of Appeal of Florida, Fourth District.
September 2, 1981.
R.C. Lindsey, in pro. per.
Jeffrey C. Fulford of Adams & Hill, Orlando, for appellee Sherman.
PER CURIAM.
Plaintiff R.C. Lindsey seeks review of an interlocutory order of the trial court striking his demand for jury trial in two consolidated cases. The Florida Rules of Appellate Procedure do not authorize an interlocutory appeal from such an order. See Florida Rule of Appellate Procedure 9.130. Nor should we treat the matter as a petition for writ of certiorari because, even if the order Lindsey seeks to have reviewed constitutes a departure from the essential requirements of law, such error can be rectified by plenary appeal pursuant to Florida Rule of Appellate Procedure 9.110. See, e.g., Siegel v. Abramowitz, 309 So. 2d 234 (Fla. 4th DCA 1975); Solitron Devices, Inc. v. Reiland, 311 So. 2d 729 (Fla. 4th DCA 1975); Santini Brothers, Inc. v. Grover, 338 So. 2d 79 (Fla. 4th DCA 1976); Federal Insurance Company v. Guterma, 379 So. 2d 1014 (Fla. 4th DCA 1980).
Accordingly, this appeal is dismissed.
DOWNEY, MOORE and GLICKSTEIN, JJ., concur.